Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 11/14/2019 has been reviewed and considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Shieh on 4/16/2021. The application has been amended as follows: 
1.	(Currently Amended) A processor comprising:
a decoder to decode a broadcast instruction to generate a decoded broadcast instruction identifying a plurality of operations, the broadcast instruction including an opcode, a first source operand, and a second source operand and


execution circuitry to execute the operations of the decoded broadcast instructiondata element specified by the first source operand to each of a first set of contiguous data element locations in a destination registerand to data element specified by the second source operand to each of a second set of contiguous data element locations in the destination register, 
wherein the execution circuitry is configured to determine the first set of contiguous data element locations and the second set of contiguous data element locations in accordance with the split value associated with the broadcast instruction.

2.	(Original) The processor of claim 1 wherein the split value is to be included in an immediate of the broadcast instruction.

3.	(Currently Amended) The processor of claim 1 wherein the split value is to be included as an operand of the broadcast instruction or read from a source register.

4.	(Currently Amended) The processor of claim 1 wherein the split value comprises an integer value having a range of 0 to N-1, where N comprises a number of data element[[s]] locations in the destination register. 

5.	(Currently Amended) The processor of claim 4 wherein the execution circuitry is configured to use the split value to identify an end of the first set of contiguous data element locations and/or a start of the second set of contiguous data element locations.

6.	(Currently Amended) The processor of claim 1 wherein the broadcast instruction is to identify a mask field[[,]] and the execution circuitry is configured to use the mask field to determine, for each data element location of the destination register, whether to write a mask value or one of the first and second data elements to [[a]]the data element location

7.	(Original) The processor of claim 6 wherein the mask field is to be included in an immediate of the broadcast instruction or stored in a third source register.

8.	(Original) The processor of claim 6 wherein the mask value comprises a packed data element comprising all zeroes or a packed mask value stored in a mask source register.

9.	(Currently Amended) A method comprising:
decoding a broadcast instruction to generate a decoded broadcast instruction identifying a plurality of operations, the broadcast instruction including an opcode, a first source operand, and a second source operand and


executing the plurality of operations of the decoded broadcast instruction including:
copying a first data element specified by the first source operand to each of a first set of contiguous data element locations in a destination register
copying a second data element specified by the second source operand to each of a second set of contiguous data element locations in the destination register, 
wherein the first set of contiguous data element locations and the second set of contiguous data element locations are determined in accordance with the split value associated with the broadcast instruction.

10.	(Original) The method of claim 9 wherein the split value is to be included in an immediate of the broadcast instruction.

11.	(Currently Amended) The method of claim 9 wherein the split value is to be included as an operand of the broadcast instruction or read from a source register.

12.	(Currently Amended) The method of claim 9 wherein the split value comprises an integer value having a range of 0 to N-1, where N comprises a number of data element[[s]] locations in the destination register. 

13.	(Currently Amended) The method of claim 12 wherein the split value is to be used to identify an end of the first set of contiguous data element locations and/or a start of the second set of contiguous data element locations.

14.	(Currently Amended) The method of claim 9 wherein the broadcast instruction is to identify a mask field, the mask field to be used to determine, for each data element location of the destination register, whether to write a mask value or one of the first and second data elements to [[a]]the data element location

15.	(Original) The method of claim 14 wherein the mask field is to be included in an immediate of the broadcast instruction or stored in a third source register.

16.	(Original) The method of claim 14 wherein the mask value comprises a packed data element comprising all zeroes or a packed mask value stored in a mask source register.  

17.	(Currently Amended) A non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations of:
decoding a broadcast instruction to generate a decoded broadcast instruction identifying a plurality of operations, the broadcast instruction including an opcode, a first source operand, and a second source operand and


executing the plurality of operations of the decoded broadcast instruction including:
copying a first data element specified by the first source operand to each of a first set of contiguous data element locations in a destination register
copying a second data element specified by the second source operand to each of a second set of contiguous data element locations in the destination register, 
wherein the first set of contiguous data element locations and the second set of contiguous data element locations are determined in accordance with the split value associated with the broadcast instruction.

18.	(Currently Amended) The non-transitory machine-readable medium of claim 17 wherein the split value is to be included in an immediate of the broadcast instruction.

19.	(Currently Amended) The non-transitory machine-readable medium of claim 17 wherein the split value is to be included as an operand of the broadcast instruction or read from a source register.

20.	(Currently Amended) The non-transitory machine-readable medium of claim 17 wherein the split value comprises an integer value having a range of 0 to N-1, where N comprises a number of data element[[s]] locations in the destination register. 

21.	(Currently Amended) The non-transitory machine-readable medium of claim 20 wherein the split value is to be used to identify an end of the first set of contiguous data element locations and/or a start of the second set of contiguous data element locations.

22.	(Currently Amended) The non-transitory machine-readable medium of claim 17 wherein the broadcast instruction is to identify a mask field, the mask field to be used to determine, for each data element location of the destination register, whether to write a mask value or one of the first and second data elements to [[a]]the data element location

23.	(Currently Amended) The non-transitory machine-readable medium of claim 22 wherein the mask field is to be included in an immediate of the broadcast instruction or stored in a third source register.

24.	(Currently Amended) The non-transitory machine-readable medium of claim 22 wherein the mask value comprises a packed data element comprising all zeroes or a packed mask value stored in a mask source register.  

25-26. (Canceled)

ABSTRACT (MARKED)
An apparatus and method for loop flattening and reduction in a SIMD pipeline including broadcast, move, and reduction instructions.  One and first and second source operandsand having a split value associated therewith; anddata element specified by the first source operand to each of a first set of contiguous data element locations in a destination registerand to data element specified by the second source operand to a second set of contiguous data element locations in the destination register, wherein sets of contiguous data element locations are determined in accordance with the split value.


Drawings
The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.
The drawings are objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly teach execution circuitry to execute the operations of the decoded broadcast instruction to copy a first data element specified by the first source operand to each of a first set of contiguous data element locations in a destination register and to copy a second data element specified by the second source operand to each of a second set of contiguous data element locations in the destination register, wherein the execution circuitry is configured to determine the first set of contiguous data element locations and the second set of contiguous data element locations in accordance with the split value associated with the broadcast instruction in view of the rest of the limitations of claim 1. Similarly for claims 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183